Citation Nr: 1141413	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-10 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969.   

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran disagreed and perfected an appeal.

In September 2011, the Board sought an opinion from a Veterans Health Administration (VHA) provider regarding the Veteran's claim.  The opinion was received by the Board in October 2011.


FINDING OF FACT

The Veteran's current bilateral hearing loss was incurred during his active duty military service.


CONCLUSION OF LAW

Entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for bilateral hearing loss contending that his currently diagnosed hearing loss began in service when he was exposed to the excessive noise of aircraft.  For the reasons expressed below, the Board grants the Veteran's claim.

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was notified in an August 2006 letter of the evidence required to substantiate a claim for service connection and of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  The letter further explained how VA determines a disability rating and an effective date for a claimed disability.  The record shows that the RO obtained the Veteran's service treatment records and provided the Veteran with a medical examination in December 2006.  

For those reasons the Board finds that the RO satisfied the duties to assist and notify the Veteran and further finds that the Veteran could not be prejudiced by lack of notice or assistance because the Board grants the Veteran's claim.   The Board will proceed to a decision on the claim on appeal.

The Veteran seeks service connection for his bilateral hearing loss.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection or service-connected aggravation for a present disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran was examined by a VA audiologist in December 2006 who prepared an audiological examination report which concluded that the Veteran has bilateral hearing loss.  The report includes the following findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
       85
80
LEFT
20
25
60
85
90

The examiner noted that the Veteran's Maryland CNC Test speech recognition scores were 88 percent for the right ear and 96 percent for the left ear.  The examiner opined that it was less likely as not that the current hearing loss resulted from in-service noise exposure since the hearing at the time of discharge was normal.  

As noted above, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  In this case, the audiological test results show that the Veteran's hearing loss meets the criteria of 38 C.F.R. § 3.385.  Thus, element (1) is met.

With regard to element (2), the Veteran has contended that he was exposed to excessive noise when he refueled jet and propeller driven aircraft without hearing protection.  The Veteran's DD 214 indicates that he served as an aircraft refueler.  Therefore, the Veteran's contentions are supported by contemporary evidence in the record.  

The Veteran's service treatment records show that at the time of the enlistment examination the Veteran had the following hearing test results:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
0
        0
0
LEFT
-5
-5
0
0
0

Just prior to his discharge, the Veteran's hearing test results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
       15
15
LEFT
20
15
15
15
10

Although the test results show that the Veteran did not meet VA criteria for hearing loss during service, they show a decrease in hearing during service.  The Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that threshold levels of above 20 decibels indicate at least some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Moreover, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service. Hensley at 160.  After review of the entire record and for purposes of Shedden, the Board finds that element (2) is met.

With regard to element (3) and as noted above, the Board sought an opinion from a 
VHA medical care provider regarding whether the Veteran's current hearing loss was incurred during service since the VA examiner did not address the shift in hearing acuity in service.  In an October 2011 letter, Dr. H.L., M.D., reported that he had reviewed the Veteran's VA claims folder and the December 2006 VA audiological examination report.  The examiner reported that although the Veteran's hearing did not meet the requirement for hearing loss disability at the time of his discharge, "there is no doubt that he sustained [a] significant amount of hearing loss during his" active duty military service.  After reviewing the medical evidence, Dr. H.L. concluded that "there Veteran's current bilateral hearing loss is more likely than not related to excessive noise exposure during his active service," and that the bilateral shift in hearing during service "represented the onset of his current bilateral hearing loss."  Thus, the evidence satisfies element (3).  This opinion is based on an accurate review of the medical history and a rationale was provided for the opinion, therefore, the opinion is adequate and entitled to great probative weight.  The VA examiner's opinion is not entitled to the same level of probative weight as the shift in hearing acuity in service was not addressed.  Accordingly, the opinion of Dr. H.L. outweighs the VA examiner's opinion.  

For the reasons stated above, the Board finds that a preponderance of the evidence supports a conclusion that the Veteran's currently diagnosed bilateral hearing loss was incurred during his active duty military service and that service connection for bilateral hearing loss is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


